Citation Nr: 0803455	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  04-35 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for discoid lupus 
erythematosus (DLE), currently rated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel





INTRODUCTION

The veteran had active duty for training from August 1989 to 
December 1989, and served on active duty from October 1991 to 
September 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The veteran's claim was remanded by the Board in March 2006 
for the purposes of proper notification under the Veterans 
Claims Assistance Act of 2000 (VCAA) and the scheduling of a 
new VA examination to address specific rating criteria.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The veteran appears to be raising a claim for a total rating 
based on individual unemployability due to service-connected 
disabilities.  This issue is not in appellate status and is 
referred to the RO for appropriate action. 


REMAND

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a remand by the Board imposes upon the Secretary of 
the VA a concomitant duty to ensure compliance with the terms 
of the remand.  It was further held that where the remand 
orders of the Board are not complied with, the Board errs in 
failing to insure compliance. The Court also noted that its 
holdings in that case are precedent to be followed in all 
cases presently in remand status.  Id.

In the Board's prior remand, the Board requested that the 
veteran be afforded a VA examination and that a medical 
opinion be furnished regarding the severity of the veteran's 
service-connected DLE. The examiner was requested to render 
an opinion, in pertinent part, as follows:

The examiner should identify all areas affected by the 
veteran's DLE, and report findings with respect to each 
of the following factors:

A. the percentage of entire body, and also of exposed 
areas, affected;

B. whether systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required, for how long 
a duration in a 12-month period, and whether the therapy 
is intermittent or constant;

C. whether any area on the head, face or neck affected 
by the DLE is: (1) indurated and inflexible; (2) 
manifested by underlying missing soft tissue; (3) 
abnormal in texture (irregular, atrophic, shiny, scaly, 
etc.); (4) hypo- or hyper- pigmented; (5) manifested by 
scars adherent to underlying tissues; (6) manifested by 
the surface contour of the scar elevated or depressed on 
palpation. For each of the above characteristics, the 
examiner should indicate, the area (in square inches or 
centimeters) involved. The examiner should also indicate 
whether the veteran has any scars associate with his DLE 
that are five inches or more in length or at least one-
quarter inch wide at the widest part;

D. whether there is visible or palpable tissue loss, and 
gross distortion or asymmetry of three or more features 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips) from 
the DLE; the examiner should specify which features are 
affected, if any.

E. The examiner should indicate whether the veteran has 
systemic lupus erythematosus, and if so, the nature and 
frequency of exacerbations, or whether his DLE is 
productive of systemic manifestations such as 
polyarthritis, anemia, chronic fatigue, gastrointestinal 
disturbance, and/or a mental disorder. If so, the nature 
and severity of such manifestations should be set forth.

However, the VA examiner appears to have answered only a part 
of the Board's remand inquiry.  Specifically, the VA 
examiner's July 2006 opinion addressed questions A and B, 
however the report did not include complete responses to 
questions C, D, and E.  It does appear that in a February 
2007 rating decision service connection has been established 
for major depressive disorder associated with DLE although 
the basis of this decision is unclear.  Thus, the case should 
be returned to a VA examiner to address this deficiency.

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran should be afforded a VA 
examination in order to ascertain the 
current nature and severity of his DLE. 
The claims folder should be made available 
to the examiner for review prior to the 
examination, and the examiner should note 
that the claims file has been reviewed.

The examiner should identify all areas 
affected by the veteran's DLE, and report 
findings with respect to each of the 
following factors:

A.  Whether any area on the head, face or 
neck affected by the DLE is: (1) indurated 
and inflexible; (2) manifested by 
underlying missing soft tissue; (3) 
abnormal in texture (irregular, atrophic, 
shiny, scaly, etc.); (4) hypo- or hyper- 
pigmented; (5) manifested by scars 
adherent to underlying tissues; (6) 
manifested by the surface contour of the 
scar elevated or depressed on palpation.  
For each of the above characteristics, the 
examiner should indicate, the area (in 
square inches or centimeters) involved.  
The examiner should also indicate whether 
the veteran has any scars associate with 
his DLE that are five inches or more in 
length or at least one-quarter inch wide 
at the widest part;

B.  Whether there is visible or palpable 
tissue loss, and gross distortion or 
asymmetry of three or more features or 
paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips) from the DLE; 
the examiner should specify which features 
are affected, if any.

C.  The examiner should indicate whether 
the veteran has systemic lupus 
erythematosus, and if so, the nature and 
frequency of exacerbations, or whether his 
DLE is productive of systemic 
manifestations such as polyarthritis, 
anemia, chronic fatigue, gastrointestinal 
disturbance, and/or a mental disorder.  If 
so, the nature and severity of such 
manifestations should be set forth.

2.  The RO should review the supplemental 
medical opinion to ensure that it is in 
complete compliance with this remand.  If 
deficient in any manner, the RO must 
implement corrective procedures at once.

3.  The RO should then review the record 
and readjudicate the veteran's claim 
including consideration of the provisions 
of 38 C.F.R. § 3.321(b)(1).  If the 
determination remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The veteran 
and his representative should be afforded 
a reasonable period in which to respond, 
and the record should then be returned to 
the Board for further appellate review, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



